Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-8-2021 has been entered.
Claim Interpretation
The claimed invention is interpreted as a personal washing bar of soap comprising a non-soap synthetic surfactant from 10-60%; optionally from 0 to 50% of a fatty acid soap; 6.8-54% of a water soluble structurant comprising polyalkylene oxide having MW, 1500-10,000; polyethylene oxide polypropylene oxide block copolymers and mixtures thereof; 1 to 5% of a polyalkylene oxide having MW of 50,000-500,000; 0.1 to 4.8% alkali metal isethionate and water from 2.7 to 13.5%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fair et al (6,057,275).
Fair et al disclose a soap bar composition comprising 10-50 of synthetic surfactants such as anionic, nonionic, zwitterionic and mixtures thereof (coo. 3, lines (10-28). Fair et al further includes a structurant component from 10-40%, having a melting point of from 40 degrees Celsius to 100 degrees Celsius and comprising PEG having MW from 1,500-20,000 (col. 6, lines 1-18) and 1-5% of PEG having a MW of from 50,000 to 500,000 (col. 6, lines 19-24).  Additionally, some polyethylene oxide polypropylene oxide block copolymer may be used in admixtures with the PEG components in part or in all of the structurant component (col. 6, lines 35-43). Examples 6 and 7 show sodium cocoyl isethionate; PEG 8000 and 540, betaine, sodium stearate, sodium isethionate at 2.2% and water at 4%. See claims 1-12.
Fair et al teach each of the claimed components in their requisite proportions except a teaching with sufficient specificity to anticipate. Specifically, a synthetic surfactant, soap, PEG in MW 1,500-10,00o, MW from 50,000 to 500,000, EO/PO block 
With respect to claim 8, Fair et al teach that EO/PO are suggested in admixture PEG in part or in all of the structurant component. One skilled in the art would recognize that “all” of the stucturant being EO/PO as claimed reads on more than 40%.
With respect to claim 10 and 16-17, Fair et al do not speak to eliminating or demonstrating no efflorescence or crystals onto the their bar when formed. However, the skilled artisan would expect similar characteristics from the same or similar composition and therefore comprising no efflorescence or crystals would have been  expected, since the compositions are the same or very similar, in the absence of a showing to the contrary commensurate in scope with the claimed invention.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 

Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Claim 1-7, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (5,985,808) in view of McFann et al (2010/0069277). 
He et al disclose a synthetic bar comprising a soap bar composition comprising 10-70% of a synthetic surfactant such as anionic, nonionic and amphoteric surfactants; 20-85% of a structurant comprising PEG having MW 2,000-25,000 and 1 to 5% of PEG having MW of 50,000 to 500,000; (col. 4, lines 25-55; col. 8, lines 9-31). He teaches that the fatty acid soap component is suggested at levels from 1-15%, water is not over 15% and miscellaneous salts from 0 to 2.9 are taught (see col. 8, lines 48-50; column 9, lines 59-65 and Table 2, A-D).
He et al disclose all of the instantly required except a specific miscellaneous salt of sodium isethionate from 0.1 to 4.8%.
McFann et al disclose a shaped toilet bar comprising non soap anionic surfactants; fatty acid soaps; hydrophobic structurants such as PEG1,500-20,000 and 50,000 to 500,000 (0113-0115 and 0197-0200) and miscellaneous ingredients such as salts including sodium isethionate in amounts from 0.01 or higher (0222).
 It would have been obvious to the skill artisan to include the specific isethionate salt of McFann et al to the compositions of He et al because McFann et al teach ionizing salts such as sodium isethionate in amounts over 0.01% in bar compositions and He et al teach that miscellaneous salts are suggested in bar compositions form 0 to 2.9%. Therefore, in the absence of a showing to the contrary, one skilled in the art would have been motivated to include sodium isethionate in the amounts claimed, given that McFann et al teach that sodium isethionate is a well-known ingredient used for ionizing bar compositions for hardening and He et al suggest that salts are utilized in bar compositions where the skill artisan would expect similar purpose of ingredients that are the same. Accordingly, optimizing the amounts of salts would yield predictable results in the compositions of He et al since the bar compositions utilize similar 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
With respect to claim 10 and 16-17, He et al or McFann et al do not speak to eliminating or demonstrating no efflorescence or crystals onto the their bar when formed. However, the skilled artisan would expect similar characteristics from the same or similar composition and therefore a bar comprising no efflorescence or crystals would have been an expected since the compositions are the same or very similar, their characteristics would also be similar, in the absence of a showing to the contrary commensurate in scope with the claimed invention.
Response to Arguments
Applicant's arguments filed 11-8-2021 have been fully considered but they are not persuasive.
Applicant argues Fair et al requires additional ingredients such as benefit agent and a cationic polymer alter the “phase behavior of the sodium isethionate instability is not an issue”.
The examiner contends that applicants’ claims have a transitional phrase of “comprising” which is open to include additional ingredients no recited within the claims. The additional suggestion that Fair et al is not concerned with “instability of the phase behavior sodium isethionate” is considered a conclusory statement that is not founded by criticality. Applicant has not proffered any evidence to the contrary that would support the assertion of the benefit agent and the cationic polymer altering the 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 
Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Applicant’s Declaration submitted on 11/8/21 declares that the combination of PEG, isethionate salts and cationic polymer alter the phase behavior, which creates efflorescence upon aging.
The examiner contends that the Declaration suggest that the cationic polymer deployed in Farrell creates efflorescence upon aging, however, applicant does not compare any examples of Farrell but relies upon a model system which only requires biphasic system of a ternary composition of examples 1 and 2 of applicant’s specification compared with a ternary system of PEG, Water and SI in varied proportions.  Farrell is 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Applicant argues, in examples 3-4 and comparative examples d-F, that he has unexpectedly found that compositions comprising water, isethionate, polyalkylene glycol within ranges claimed, demonstrate no efflorescence.
The examiner contends that applicant has shown in examples 3-4 embodiments which are narrower in scope with the claimed invention and therefore are not commensurate. The examples 3-4 call out very specific embodiments such as sodium 
Applicant similarly argues that Fair et al and He et al contain polyoxyalkylene ethers, which will “definitely” impact water distribution and create a system in which sodium isethionate crystallization is not an issues per Declaration on 11/8/21.
The examiner contends that the Declaration applicant submitted on 11/8/21 explains what may cause crystals or efflorescence but does not show that the specific references, either He et al or Farrell et al, crystalize or provide efflorescence on their bars simply because they do not state solving applicant’s specific problem. One the prior art of record teaches the composition, it is not necessary for the prior art to solve the same problem. Applicant’s most comprehensive claim do not call out the problem of efflorescence nor do any showing compare the examples of the prior art to suggest that such as problem exist. Therefore, one skilled in the art would not look to the Declaration 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 

Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
	
Applicant further argues that their compositions have dough-like consistencies above 100 degrees Celsius. The compositions of McFann et al are fluid without any significant viscosity and it will impact the final structure of the bar compositions. 
	The examiner contends that the statements against McFann et al are not supported by the Declaration. No side by side comparison, commensurate in scope with the claimed invention is proffered. Applicant again attempts to argue a double negative but hasn’t compared the examples of the invention and the claimed invention to support the assertion of viscosity. Furthermore, applicant’s claims do not call out a viscosity limitation. Accordingly, the final product of McFann et al, and all other prior art cited herein, is in bar form as the claimed invention.
	The arguments, as they relate to the comparative examples DEF, allegedly is used support the claim of ionizing salts being misused by McFann et al which results in instabilities in the bar manifested by efflorescence. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761